917 N.E.2d 524 (2009)
334 Ill.Dec. 698
Patty PURDY, etc., respondent,
v.
Tim O'NEILL, Jr., et al., petitioners.
No. 108982.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in Purdy v. O'Neill, case No. 4-08-0913 (07/09/09), dismissing the appeal for failure to comply with Supreme Court Rule 341. The appellate court is directed to give appellants an opportunity to file a new brief, correcting prior deficiencies, citing to the record and relevant Illinois precedent, where available, and limited to the issue of whether the evidence was sufficient to support the trial court's award for "pain and suffering, which includes continuing seizures," and particularly, the latter component of the award. Appellants are directed to adhere to the rules of appellate procedure, and the appellate court is directed to reach the merits of the appeal on remand, if at all possible.